Title: To Thomas Jefferson from James Simpson, 9 August 1793
From: Simpson, James
To: Jefferson, Thomas


Gibraltar, 9 Aug. 1793. He encloses a copy of the letter he wrote on 4 July by way of Charleston. Since then Muley Suliman has remained at Fez, where he is rumored to be gathering another army to make another attempt on Morocco. The two consuls mentioned in his last as having been sent by Spain to Safi and Tangier have not in fact assumed the consular character or brought presents to the pretenders in whose dominion they are. They intimated that their purpose was to protect Spanish trading vessels and assured the respective princes that Spain would send an ambassador as soon as the succession was firmly established. Weeks ago Muley Suliman directed that one of his ships at Larache be fitted out to carry some sheriffs of Taroudant who were with him to Santa Cruz, but because none was seaworthy save for a frigate coppered at Cádiz in Muley Yezid’s reign that would cost 2,000 dollars to repair, a ship will be chartered to  carry them—a situation that supports his previous opinion on the general condition of Moorish cruisers. Despite the plague raging at Algiers, two Dutch frigates have gone there to make peace with the Regency. On 21 July Lord Hood’s fleet was damaged in a violent gale, especially the 74-gun Berwick, which lost her bowsprit and three topmasts. By last report the fleet was off Toulon and had only captured a sloop of war and a privateer.
